

115 S2551 IS: Food for Peace Modernization Act
U.S. Senate
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2551IN THE SENATE OF THE UNITED STATESMarch 14, 2018Mr. Corker (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo modernize United States international food assistance programs made available through the Food
			 for Peace Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Food for Peace Modernization Act. 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. United States policies.TITLE I—Emergency and Nonemergency International Food Assistance ProgramsSec. 101. Food for Peace Program.TITLE II—General Authorities and RequirementsSec. 201. Definitions.Sec. 202. General provisions.Sec. 203. Agreements.Sec. 204. Administrative provisions.Sec. 205. Expiration date.Sec. 206. Minimum level of nonemergency food assistance.Sec. 207. Micronutrient fortification programs.Sec. 208. John Ogonowski and Doug Bereuter Farmer-to-Farmer Program.
 3.United States policiesThe Food for Peace Act (7 U.S.C. 1691 et seq.) is amended by striking sections 2 and 3 (7 U.S.C. 1691 and 1691a) and inserting the following:
			
				2.United States policies
 (a)In generalIt is the policy of the United States to advance the security, economic, and humanitarian interests of the United States overseas by supporting the growth of healthier, more stable societies and creating opportunities for expanded United States investment and trade through the provision of United States foreign assistance, including agricultural commodities, authorized under this Act to—
 (1)reduce global poverty, hunger, malnutrition, and their attendant causes; (2)respond to, mitigate, and prevent famines and food crises arising from natural and man-made disasters;
 (3)improve food and nutrition security while building resilience to shocks, particularly among vulnerable groups;
 (4)advance democracy and free market principles, facilitate trade, and catalyze inclusive, agriculture-led economic growth in developing countries; and
 (5)reduce long-term reliance upon United States foreign assistance. (b)Efficiency and effectiveness of United States international food assistanceIt is the policy of the United States to enhance the efficiency and effectiveness of United States international food assistance activities by—
 (1)coordinating with, and seeking commitments of appropriate levels of food assistance by, donors to meet the legitimate needs of developing countries and countries experiencing food crises;
 (2)ensuring that food assistance continues to be provided through appropriate channels, including through—
 (A)intergovernmental and multilateral organizations; (B)international, national, and local private voluntary, nongovernmental, faith-based, and civil society organizations; and
 (C)national and local governments and institutions; and (3)ensuring, to the maximum extent practicable, that options for providing food assistance for emergency and nonemergency purposes, including through the provision of in-kind agricultural commodities or other forms of United States foreign assistance, are not subject to limitation, provided that—
 (A)decisions about to whom, when, where, and how to provide assistance are based on thorough assessments of need, timeliness, appropriateness, cost-effectiveness, and risk of diversion and waste; and
 (B)such assistance is provided in a manner that— (i)avoids disincentives to local agricultural production and marketing; and
 (ii)minimizes commercial market disruptions; and (C)rigorously monitoring and evaluating food assistance programs and activities, identifying best practices, sharing learning, and adapting such programs and activities as necessary and appropriate..
		IEmergency and Nonemergency International Food Assistance Programs
 101.Food for Peace ProgramTitle II of the Food for Peace Act (7 U.S.C. 1721 et seq.) is amended to read as follows:  IIEmergency and Nonemergency International Food Assistance Programs 201.Establishment of Food for Peace ProgramThe President, working through the Administrator of the United States Agency for International Development (referred to in this title as the Administrator) shall establish a program (to be known as the Food for Peace Program) to provide assistance, including agricultural commodities, in foreign countries on behalf of the people of the United States in furtherance of the policies set forth in section 2.
						202.Provision of assistance
 (a)Emergency assistanceNotwithstanding any other provision of law, the Administrator may provide assistance, including agricultural commodities, under this title to meet emergency food security needs through governments and public or private entities, including intergovernmental organizations such as the World Food Program and other multilateral organizations, in such manner, including through grants, contracts, and other transactions, and on such terms and conditions as the Administrator determines appropriate.
							(b)Nonemergency food assistance
 (1)In generalThe Administrator may provide assistance, including agricultural commodities, under this title to meet nonemergency food security needs through eligible organizations described in subsection (d) in such manner, including through grants, contracts, and other transactions, and on such terms and conditions as the Administrator determines appropriate.
 (2)Program diversityThe Administrator may— (A)encourage eligible organizations to propose and implement program plans to address one or more of the policies set forth in section 2; and
 (B)consider proposals that incorporate a variety of program objectives and strategic plans based on the identification by eligible organizations of appropriate activities, consistent with section 2, to promote economic development in foreign countries.
 (3)CoordinationNonemergency assistance provided under this title shall be coordinated, to the greatest extent practicable and appropriate, with complementary food and nutrition security assistance made available pursuant to chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).
 (c)Uses of agricultural commoditiesAgricultural commodities provided under this title may be made available for direct distribution, sale, barter, or other appropriate disposition.
 (d)Eligible organizationsTo be eligible to receive assistance under subsection (b), an organization shall be— (1)a private voluntary organization or cooperative that is, to the extent practicable, registered with the Administrator; or
 (2)an intergovernmental organization, such as the World Food Program. (e)Investment authorityAn eligible organization that receives financial assistance under this title may invest such funds pending use for project purposes. Any interest earned on such investment shall be used for the purposes for which the assistance was provided to the eligible organization without further appropriation by Congress.
 (f)Effective use of assistanceOrganizations and cooperatives receiving assistance, including agricultural commodities, under this title shall ensure that such assistance is used effectively and in the areas of greatest need by—
 (1)working with indigenous institutions and employing indigenous workers, to the extent feasible; (2)assessing and taking into account nutritional and other needs of beneficiary groups;
 (3)helping such beneficiary groups to design and carry out mutually acceptable projects; (4)recommending to the Administrator methods of making assistance available that are the most appropriate for each local setting;
 (5)supervising the provision of assistance, including the distribution of agricultural commodities, and the implementation of the projects for which assistance, including agricultural commodities, was provided under this title; and
 (6)regularly monitoring and evaluating the effectiveness of projects for which assistance, including agricultural commodities, was provided under this title, including activities related to program integrity.
 (g)LabelingAssistance, including agricultural commodities provided under this title, shall, to the greatest extent practicable, be clearly identified with appropriate markings in the language of the locality in which such assistance is provided, as being furnished by the people of the United States of America.
							203.Securing the role of American farmers in the Food for Peace program
 (a)FindingsCongress finds the following: (1)American farmers have played a critical role in the Food for Peace program since Congress established such program in 1954 to reduce hunger and poverty overseas through the donation of surplus government-held agricultural commodities that had accumulated under Department of Agriculture commodity price support programs.
 (2)Through the generosity of the American people, and with the help of American farmers— (A)more than 4,000,000,000 people have received life-saving food assistance; and
 (B)more than 150 countries have benefited from United States supported food security programs. (3)Despite the cessation of the commodity price support programs and the drawdown of surplus stocks that occasioned the creation of the Food for Peace program in 1954, American farmers continue to play a critical role in United States international food assistance programs, particularly as a result of their innovation, expertise, and unmatched capacity to produce high quality agricultural commodities that are critical to meeting growing global food needs.
 (b)Sense of CongressIt is the sense of Congress that modernizing the Food for Peace program, including through the introduction of more flexible approaches to meeting food needs overseas, does not negate the need and desire for American farmers to continue to play an integral role in United States international food assistance and agricultural development programs overseas.
							204.Minimum levels
 (a)Agricultural commoditiesNot less than 25 percent of the amounts made available to provide assistance, including agricultural commodities, under section 202 shall be made available for the purchase and distribution of United States agricultural commodities, including associated costs for the provision of agricultural commodities, in accordance with this title.
							(b)Nonemergency food assistance
 (1)In generalOf the amounts made available to carry out this title, not less than $350,000,000 shall be expended for nonemergency food assistance authorized under section 202(b).
 (2)NonduplicationIn order to avoid duplication and ensure the availability of resources to meet emergency needs, funds made available under chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) through grants or cooperative agreements to strengthen food security in developing countries that are consistent with the goals of this title may be deemed to be expended on nonemergency food assistance for the purposes of this subsection.
 (3)LimitationThe amount made available pursuant to paragraph (1) may not exceed 30 percent of the total amount made available in any fiscal year to carry out this title.
 (c)Use of value-Added commoditiesIn making agricultural commodities available under this title, the Administrator should seek to ensure that—
 (1)not less than 75 percent of the quantity of such commodities required to be distributed during each fiscal year under subsection (a) be in the form of processed, fortified, or bagged commodities; and
 (2)not less than 50 percent of the quantity of the bagged, whole grain commodities be bagged in the United States.
								205.Generation and use of currencies by private voluntary organizations and cooperatives
 (a)Local sale and barter of commoditiesAn agreement entered into between the Administrator and a private voluntary organization or cooperative to provide food assistance through such organization or cooperative under this title may provide for the sale or barter in one or more recipient countries, or one or more countries in the same region, of the commodities to be provided under such agreement.
 (b)Level of local salesIn carrying out agreements of the type referred to in subsection (a), the Administrator may permit private voluntary organizations and cooperatives to sell, in one or more recipient countries, or one or more countries in the same region, an amount of commodities equal to not more than 15 percent of the aggregate amounts of all commodities distributed under section 202(b).
 (c)Description of intended usesA private voluntary organization or cooperative submitting a proposal to enter into a nonemergency food assistance agreement under this title shall include, in such proposal, a description of the intended uses of any proceeds that may be generated through the sale, in one or more recipient countries, or in one or more countries in the same region, of any commodities provided under an agreement described in subsection (a).
 (d)UseProceeds generated from any partial or full sale or barter of commodities by a private voluntary organization or cooperative under a nonemergency food assistance agreement under this title may—
 (1)be used for associated costs; (2)be used to implement income-generating, community development, health, nutrition, cooperative development, agricultural, and other developmental activities within one or more recipient countries or within one or more countries in the same region; or
 (3)be invested, and any interest earned on such investment shall be used for the purposes for which the assistance was provided to that organization without further appropriation by Congress.
								206.Food Assistance Consultative Group
 (a)EstablishmentThere is established a Food Assistance Consultative Group (referred to in this section as the Group), that shall meet regularly to review and address issues concerning the effectiveness of the regulations and procedures that govern food assistance programs established and implemented under this title and the implementation of other provisions of this title that may involve eligible organizations described in section 202(d)(1).
 (b)MembershipThe Group shall be composed of— (1)the Administrator;
 (2)the Under Secretary of Agriculture for Farm and Foreign Agricultural Services; (3)the Inspector General of the United States Agency for International Development;
 (4)a representative of each private voluntary organization and cooperative participating in a program under this title, or receiving planning assistance funds from the United States Agency for International Development to establish programs under this title;
 (5)representatives from African, Asian, and Latin American indigenous nongovernmental organizations determined appropriate by the Administrator;
 (6)representatives from agricultural producer groups in the United States; (7)representatives from the United States agricultural processing sector involved in providing agricultural commodities for programs under this Act; and
 (8)representatives from the maritime transportation sector involved in transporting agricultural commodities overseas for programs under this Act.
 (c)ChairpersonThe Administrator shall be the chairperson of the Group. (d)Consultations (1)Consultation in advance of issuance of implementation regulations, handbooks, and guidelinesNot later than 30 days before a proposed regulation, handbook, or guideline implementing a provision of this title, or a proposed significant revision to a regulation, handbook, or guideline implementing a provision of this title, becomes final, the Administrator shall submit the proposal to the Group for review and comment. The Administrator shall consult with and, not less frequently than twice per year, meet with the Group regarding such proposed regulations, handbooks, guidelines, or revisions before they are issued in final form.
 (2)Consultation regarding food aid quality effortsThe Administrator shall seek input from, and consult with, the Group on the implementation of section 207(d)(4).
 (e)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Group. (f)TerminationThe Group shall terminate on December 31, 2023.
							207.Administration
							(a)Regulations and guidance
 (1)In generalThe Administrator shall promptly issue all necessary regulations and make revisions to agency guidelines with respect to changes in the operation or implementation of the programs established under this title. Not later than 270 days after the date of the enactment of the Food for Peace Modernization Act, the Administrator shall issue all regulations and revisions to agency guidance necessary to implement the amendments made to this title by such Act.
 (2)RequirementsThe Administrator shall develop the regulations and guidance with the intent of—
 (A)simplifying procedures for participation in the programs established under this title; (B)reducing paperwork requirements under such programs; and
 (C)establishing reasonable and realistic accountability standards to be applied to eligible organizations participating in the programs established under this title, taking into consideration the problems associated with carrying out programs in developing countries.
 (b)Timely provision of United States agricultural commoditiesThe Administrator, in consultation with the Secretary, shall develop procedures that ensure the expedited processing of agricultural commodity call forwards to provide agricultural commodities overseas in a timely manner and to the extent feasible, according to planned delivery schedules.
 (c)Timely approvalThe Administrator is encouraged to finalize program agreements and resource requests for programs under this title before the beginning of each fiscal year.
							(d)Program oversight, monitoring, and evaluation
 (1)Duties of administratorThe Administrator, in consultation with the Secretary, shall establish systems and carry out activities—
 (A)to determine the need for assistance provided under this title; and (B)to monitor, evaluate, and improve the efficiency, effectiveness, and impact of the assistance provided under this title.
 (2)Requirements of systems and activitiesThe systems and activities described in paragraph (1) shall include— (A)program monitors in countries that receive assistance under this title;
 (B)country and regional food assistance impact evaluations; (C)the identification and implementation of best practices for food assistance programs;
 (D)the evaluation of monetization programs; (E)early warning assessments and systems to help prevent famines; and
 (F)maintenance of information technology systems. (3)Contract authority (A)In generalSubject to subparagraphs (B) and (C), in carrying out administrative and management activities relating to each activity under paragraph (1), the Administrator may enter into contracts with one or more individuals for personal service to be performed in recipient countries or neighboring countries.
 (B)ProhibitionAn individual who enters into a contract with the Administrator under subparagraph (A) shall not be considered to be an employee of the Federal Government for the purpose of any law (including regulations) administered by the Office of Personnel Management.
 (C)Personal serviceSubparagraph (A) does not limit the ability of the Administrator to enter into a contract with any individual for personal service under section 202(a).
									(4)Food assistance quality
 (A)In generalThe Administrator shall use amounts made available to carry out this title— (i)to assess the types and quality of agricultural commodities and products for food assistance;
 (ii)to adjust products and formulations, including potential introduction of new fortificants and products, as necessary, to cost effectively meet nutrient needs of target populations;
 (iii)to test prototypes; (iv)to adopt new specifications or improve existing specifications for micronutrient fortified food assistance products, based on the latest developments in food and nutrition science, and in coordination with other international partners;
 (v)to develop new program guidance to facilitate improved matching of products to purposes having nutritional intent, in coordination with other international partners;
 (vi)to develop improved guidance for implementing partners on how to address nutritional deficiencies that emerge among recipients for whom food assistance is the sole source of diet in emergency programs that extend beyond 1 year, in coordination with other international partners; and
 (vii)to evaluate, in appropriate settings and as necessary, the performance and cost-effectiveness of new or modified specialized food products and program approaches designed to meet the nutritional needs of the most vulnerable groups, such as pregnant and lactating mothers, and children under the age of five.
 (B)AdministrationThe Administrator— (i)shall carry out this paragraph in consultation with independent entities with proven expertise in food assistance commodity quality enhancements;
 (ii)may enter into contracts or grants to obtain the expertise of such entities; and (iii)shall consult with the Food Assistance Consultative Group on how to carry out this paragraph.
 (C)Funding limitationOf the amounts made available under paragraph (5), for fiscal years 2019 through 2023, not more than $4,500,000 may be used to carry out this paragraph.
									(5)Funding
 (A)In generalSubject to paragraph (4)(C), in addition to other funds made available to the Administrator to carry out the monitoring of emergency food assistance, the Administrator may use up to 5 percent of the amounts made available under this Act for each of the fiscal years 2019 through 2023 to implement this subsection.
									(B)Limitations
 (i)In generalSubject to clause (ii), of the amounts made available under subparagraph (A), for each of the fiscal years 2019 through 2023, not more than $8,000,000 may be used by the Administrator to carry out paragraph (2)(E).
 (ii)ConditionNo funds shall be made available for a fiscal year under subparagraph (A), in accordance with clause (i), unless not less than an equal value is made available under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for such purposes for such fiscal year.
										(e)Project reporting
 (1)In generalIn submitting project reports to the Administrator, a private voluntary organization or cooperative shall provide a copy of the reports in such form as is necessary for the reports to be displayed for public use on the website of the United States Agency for International Development.
 (2)Confidential informationAn organization or cooperative described in paragraph (1) may omit any confidential information from the copy of the report submitted for public display under that paragraph.
								208.International food relief partnership
 (a)In generalThe Administrator may provide grants to— (1)United States nonprofit organizations (as described in subsection (c)(3) of section 501 of the Internal Revenue Code of 1986 and exempt from tax under subsection (a) of such section) for the preparation of shelf-stable, prepackaged foods requested by eligible organizations and the establishment and maintenance of stockpiles of the foods in the United States; and
 (2)private voluntary organizations and international organizations for the rapid transportation, delivery, and distribution of shelf-stable, prepackaged foods described in paragraph (1) to needy individuals in foreign countries.
								(b)Grants for establishment of stockpiles
 (1)In generalNot more than 70 percent of the amount made available to carry out this section may be used to provide grants under subsection (a)(1).
 (2)PriorityIn providing grants under subsection (a)(1), the Administrator shall provide a preference to any United States nonprofit organization that agrees to dedicate, for the preparation of shelf-stable prepackaged foods and the establishment and maintenance of stockpiles of such foods in the United States in accordance with subsection (a)(1)—
 (A)non-Federal funds equal to 50 percent of the amount of grant funds received under subsection (a)(1);
 (B)in-kind contributions valued at 50 percent of the amount of grant funds received under subsection (a)(1); or
 (C)a combination of such funds and in-kind contributions with a combined value of 50 percent of the amount of grant funds received under subsection (a)(1).
 (c)Grants for rapid transportation, delivery, and distributionNot less than 20 percent of the amount made available to carry out this section shall be used to provide grants under subsection (a)(2).
 (d)Administrative costsNot more than 10 percent of the amount made available to carry out this section may be used by the Administrator for the administration of grants under subsection (a).
 (e)Regulations or guidelinesNot later than 180 days after the date of the enactment of the Food for Peace Modernization Act, the Administrator shall issue such regulations or guidelines as the Administrator determines to be necessary to carry out this section, including regulations or guidelines that provide to United States nonprofit organizations eligible to receive grants under subsection (a)(1) guidance with respect to the requirements for qualified, shelf-stable prepackaged foods and the quantity of the foods to be stockpiled by the organizations.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section, in addition to amounts otherwise available to carry out this section, $10,000,000 for each of the fiscal years 2019 through 2023, to remain available until expended..
			IIGeneral authorities and requirements
 201.DefinitionsSection 402 of the Food for Peace Act (7 U.S.C. 1732) is amended— (1)by amending paragraph (3) to read as follows:
					
 (3)Appropriate committees of congressThe term appropriate committee of Congress means— (A)the Committee on Agriculture, Nutrition, and Forestry of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Foreign Relations of the Senate;
 (D)the Committee on Agriculture of the House of Representatives; (E)the Committee on Appropriations of the House of Representatives; and
 (F)the Committee on Foreign Affairs of the House of Representatives.; (2)by redesignating paragraphs (4), (5), (6), (7), (8), and (9) as paragraphs (5), (6), (7), (8), (9), and (10), respectively; and
 (3)by inserting after paragraph (3) the following:  (4)Associated costsThe term associated costs means funds made available under this Act to eligible organizations described in section 202(d)—
 (A)to establish programs under this Act; (B)to meet specific administrative, management, personnel, transportation, storage, distribution, and implementation costs for carrying out programs and providing commodities in foreign countries under this Act;
 (C)in the case of commodities for urgent and extraordinary relief requirements (including prepositioned commodities), to meet the transportation costs incurred in moving such commodities from designated points of entry or ports of entry abroad to storage and distribution sites and associated storage and distribution costs; and
 (D)to improve and implement methodologies for food assistance programs, including needs assessments (upon the request of the Administrator), monitoring, and evaluation..
 202.General provisionsSection 403 of the Food for Peace Act (7 U.S.C. 1733) is amended— (1)in subsection (a)—
 (A)in paragraphs (1) and (2), by inserting agricultural before commodity each place such term appears; and (B)in paragraph (2) by striking that country and inserting the recipient country;
 (2)in subsection (c), by striking donated or purchased and inserting provided; (3)in subsection (e)(1), by striking assure and inserting ensure;
 (4)in subsection (i)— (A)in paragraph (1), by striking as appropriate, and inserting as appropriate and in consultation with the Secretary of State,;
 (B)in paragraph (2)(B), by striking as appropriate, and inserting as appropriate and in consultation with the Secretary of State,; and (C)in paragraph (3), by striking as appropriate, and inserting as appropriate and in consultation with the Secretary of State,; and
 (5)by amending subsection (m) to read as follows:  (m)Monitoring requirementFunds made available under this Act may only be used to provide assistance to recipients if adequate monitoring and controls, as determined by the Administrator, are in place to ensure that emergency food assistance is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes..
 203.AgreementsSection 404 of the Food for Peace Act (7 U.S.C. 1734) is amended— (a)in subsection (c)—
 (1)in paragraph (1), by striking to recipient countries and inserting in recipient countries; and (2)in paragraph (2)(B), by striking aid and inserting assistance; and
 (b)by amending subsection (d) to read as follows:  (d)Review of agreementsThe Administrator may terminate, or refuse to enter into, a multi-year agreement with an eligible organization in a country if the Secretary or the Administrator determines that such country is not fulfilling the objectives or requirements under this Act, after considering the extent to which the country is—
 (1)making significant economic development reforms; (2)promoting free and open markets for food and agricultural producers; and
 (3)fostering increased food security.. 204.Administrative provisionsSection 407 of the Food for Peace Act (7 U.S.C. 1736a) is amended—
 (1)in subsection (c)(4)(A), by striking 2018 both places such term appears and inserting 2023; and (2)by amending subsection (f) to read as follows:
					
						(f)Annual report
 (1)In generalNot later than April 1 of each fiscal year, the Administrator and the Secretary shall jointly prepare and submit to the appropriate committees of Congress a report regarding each program and activity carried out under this Act during the prior fiscal year.
 (2)ContentsAn annual report described in paragraph (1) shall include, with respect to the prior fiscal year— (A)a list that contains a description of each country and organization that receives food and other assistance under this Act (including the quantity of food and assistance provided to each country and organization);
 (B)a general description of each project and activity implemented under this Act (including each activity funded through the use of local currencies) and the total number of beneficiaries of the project and the activities carried out through such project;
 (C)a statement describing the quantity of agricultural commodities made available to, and the total number of beneficiaries in, each country pursuant to—
 (i)section 416(b) of the Agricultural Act of 1949 (7 U.S.C. 1431(b)); (ii)the Food for Progress Act of 1985 (7 U.S.C. 1736o); and
 (iii)the McGovern-Dole International Food for Education and Child Nutrition Program established by section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1);
 (D)an assessment of the progress made through programs under this Act towards reducing food insecurity in the populations receiving food assistance from the United States;
 (E)a description of efforts undertaken by the Food Assistance Consultative Group under section 206 to achieve an integrated and effective food assistance program;
 (F)an assessment of— (i)each program oversight, monitoring, and evaluation system implemented under section 207(d); and
 (ii)the impact of each program oversight, monitoring, and evaluation system on the effectiveness and efficiency of assistance provided under this title;
 (G)an assessment of the progress made by the Administrator in addressing issues relating to quality with respect to the provision of food assistance;
 (H)the amount of funds (including funds for administrative costs, indirect cost recovery, internal transportation, storage and handling, and associated distribution costs) provided to each eligible organization that received assistance under this Act in the applicable fiscal year;
 (I)a description of how the funds described in subparagraph (H) were used by the eligible organization;
 (J)a description of the actual rate of return for each agricultural commodity made available under this Act, including—
 (i)factors that influenced the rate of return; and (ii)for each agricultural commodity, the cost of bagging or further processing, ocean transportation, inland transportation in the recipient country, storage costs, and any other information that the Administrator determines to be necessary;
 (K)for each instance in which an agricultural commodity was made available under this Act at a rate of return less than 70 percent, a description of the reasons for the rate of return realized; and
 (L)a description of how funds provided under section 207 were utilized. (3)Rate of return describedFor the purposes of paragraph (2)(J), the rate of return for an agricultural commodity shall be equal to the proportion that—
 (A)the proceeds the implementing partners generate through monetization; bears to (B)the cost to the Federal Government to procure and ship the agricultural commodity to a recipient country for monetization..
 205.Expiration dateSection 408 of the Food for Peace Act (7 U.S.C. 1736b) is amended by striking 2018 and inserting 2023. 206.Minimum level of nonemergency food assistanceSection 412 of the Food for Peace Act (7 U.S.C. 1736f) is amended by striking subsection (e).
 207.Micronutrient fortification programsSection 415(c) of the Food for Peace Act (7 U.S.C. 1736g–2(c)) is amended by striking September 30, 2018 and inserting December 31, 2023. 208.John Ogonowski and Doug Bereuter Farmer-to-Farmer ProgramSection 501 of the Food for Peace Act (7 U.S.C. 1737) is amended—
 (1)in subsection (d), in the matter preceding paragraph (1), by striking 2018, to carry out this Act and inserting 2023, to carry out section 202(b); and (2)in subsection (e)(1), by striking 2018 and inserting 2023.
				